DETAILED ACTION
Claims 1-20 are presented for examination, wherein claims 5 and 19-20 are currently amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the limitation “and anode” should read “an anode.” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)	CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, from which the other claims depend, the limitation “desired level” in “a duration until a desired level of lithium intercalation of the silicon-containing electrode is achieved” is subjective and not clear as to what is intended as being within and without the boundaries of said limitation. See also the instant specification, at e.g. ¶¶ 0008, 22, and 53-54.
For purposes of examination, said limitation is interpreted as provided infra
Regarding claim 16, the limitation “substantially no” in “substantially no lithium metal is plated or deposited on the silicon-containing electrode” is not clear as to what is intended as being within and without the boundary of said limitation. See also the instant specification, at e.g. ¶¶ 0011 and 54, which do not provide guidance of such a boundary.
For purposes of examination, said limitation is interpreted as provided infra.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-9 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al (US 2017/0187030) in view of Hirose et al (US 2016/0254525).
Regarding independent claim 1, Grant teaches a method of pre-lithiating a silicon-containing anode and making a battery thereof (e.g. ¶¶ 0007-10 and 43-45), reading on “method of pre-lithiating a silicon-containing electrode,” said method comprising:
(1)	electrically connecting a conductive substrate to a negative side of a D.C. or A.C. power supply, said conductive substrate coated on one or both sides with an active material layer comprising a mixture of a silicon active material and a PVDF binder (e.g. ¶¶ 0007-10, 23, and 46), reading on “electrically connecting the silicon-containing electrode to a negative terminal of an electrical power source;”
(2)	immersing said coated conductive substrate in a non-aqueous electrolyte solution, said electrolyte solution containing a lithium salt (e.g. ¶¶ 0008, 25, 31, and 53 plus e.g. Figures 6-7), reading on “immersing the silicon-containing electrode in a lithium salt solution,”
wherein at least one working/counter electrode is connected to a positive side of said power supply and said counter electrode is spaced apart from said coated conductive substrate and within said electrolyte solution (e.g. ¶¶ 0009, 31, 33, and 35 plus e.g. Figures 2-3 and 6-9), reading on “a … source is immersed in the lithium salt solution positive terminal of the electrical power source;” and,
(3)	said power source passing a current between said counter electrode and said coated conductive substrate, producing an oxidizing current at the working electrode and a reducing current at the conductive substrate, wherein said reducing current at said conductive substrate intercalates lithium into said active material for a sufficient amount of time to at least partially lithiate said active material (e.g. ¶¶ 0009, 23-29, 33-34, 38,40, 42, 44-46, and 54-55), reading on “applying a current from the electrical power source to the silicon-containing electrode for a duration until a desired level of lithium intercalation of the silicon-containing electrode is achieved.”

Grant teaches at least one working/counter electrode is connected to a positive side of said power supply and said counter electrode is spaced apart from said coated conductive substrate and within said electrolyte solution (e.g. supra), wherein periodic reversal of current (oxidizing current at the conductive substrate) with a short duration relative to the reducing current at said the conductive substrate, so that some of said lithium deposited on a bare portion of said conductive substrate is removed (e.g. ¶¶ 0009 and 34-35), but does not expressly teach said counter electrode is a “lithium source.”
However, Hirose teaches a method of pre-lithiating an anode with silicon-based active material prior to inclusion in said battery, said method using a salt bath in which said anode is immersed and a lithium source cathode is also immersed and kept physically separate from said anode, wherein both of said anode and said cathode are electrically connected with a power source, which provides energy to drive lithium from said lithium source cathode to said silicon-based anode into which lithium is intercalated, 
As a result, it would have been obvious to use the lithium foil of Hirose as the working/counter electrode of Grant, since Hirose teaches said lithium foil is a suitable working/counter electrode to an anode and further may be a source of lithium in a method pre-lithiating silicon anodes; and, further since including an additional source of lithium would prevent a reduced concentration of lithium available in the bath over time, reading on “wherein a lithium source is immersed in the lithium salt solution such that it does not directly contact the silicon-containing electrode and the lithium source is electrically connected to a positive terminal of the electrical power source.
Regarding claim 2, Grant as modified teaches the method of claim 1, wherein Grant teaches said active material layer may comprise said mixture of said silicon active material and said PVDF binder (e.g. supra), wherein, said binder is understood to hold said active material layer together, reading on “the silicon-containing electrode comprises a film comprising silicon and a carbon phase that holds the film together.”
Regarding claim 3, Grant as modified teaches the method of claim 2, wherein Grant teaches said conductive substrate coated on one or both sides with said active material layer comprising said mixture of said silicon active material and said PVDF binder (e.g. supra), wherein said silicon active material is applied as a slurry on said conductive substrate, implying said silicon active material is in the form of particles, reading on “the silicon-containing electrode further comprises silicon particles
Regarding claim 4, Grant as modified teaches the method of claim 2, wherein Grant teaches said conductive substrate coated on one or both sides with an active material layer (e.g. supra), wherein said conductive substrate reads on “current collector,” said teaching reading on “the silicon-containing electrode further comprises a current collector, the film being in electrical communication with the current collector.”
Regarding claims 5-6, Grant as modified teaches the method of claim 1, wherein Grant teaches said opposite ends of said anode in the form of rolls, wherein said anode contains said silicon active material (e.g. Figure 6 and e.g. supra), reading on “the silicon-containing electrode is a rolled-type electrode” (claim 5, as claimed) and “the silicon-containing electrode comprises and anode” (claim 6).
Regarding claim 7, Grant as modified teaches the method of claim 1, wherein Grant teaches said current may be applied at a current density of e.g. between 0.1 mA/cm2 and 0.8 mA/cm2 (e.g. ¶¶ 0032-34), overlapping the claimed range, reading on “applying the current from the electrical power source to the silicon-containing electrode results in a current density in the silicon-containing electrode of from about 0.05 mA/cm2 to about 0.5 mA/cm2,” see also MPEP § 2144.05(I).
Regarding claims 8-9, Grant as modified teaches the method of claim 1, wherein said lithium source is a lithium foil (e.g. supra), reading on “the lithium source comprises lithium metal” (claim 8) and “the lithium source comprises lithium metal foil” (claim 9).
Regarding claim 12, Grant as modified teaches the method of claim 1, wherein Grant teaches said method may performed at 25°C (e.g. ¶¶ 0057-60), wherein room 
Regarding claim 13, Grant as modified teaches the method of claim 1, wherein Grant does not teach said method is performed in any specific environment (e.g. entire disclosure), so it is implied that said method is carried out in an ambient environment, reading on “the method is carried out in an ambient atmosphere.”
Regarding claim 14, Grant as modified teaches the method of claim 2, wherein Grant teaches said conductive substrate may be copper or nickel (e.g. ¶0023), and further teaches said cleaning the surfaces of a conductive substrate prior to coating said slurry containing said active material on said substrate (e.g. ¶0030), but does not teach the expressly claimed steps of “further comprising brushing the film and exposing the film to blowing air prior to immersing the silicon-containing electrode in the lithium salt solution.”
However, the examiner takes notice that it is well known in the battery arts to clean a metal surface by brushing/polishing and then using pressurized air to remove resulting particles. So it would have been obvious to a person of ordinary skill in the art to clean a metallic substrate such as copper or nickel by the specific steps of brushing/polishing and then using pressurized air, in order to mechanically remove/loosen contaminant or particles and then use the pressurized air to remove any residual contaminant or loose particles, reading on “further comprising brushing the film and exposing the film to blowing air prior to immersing
Regarding claim 15, Grant as modified teaches the method of claim 1, wherein Grant teaches subsequently said coated conductive substrate may be tested with water (e.g. ¶0060), and impliedly dried so that water does not remain on said coated conductive substrate, reading on “further comprising subjecting the silicon-containing electrode to a post treatment process, wherein the post treatment process comprises rinsing the silicon-containing electrode with water and drying the rinsed silicon-containing electrode.”
Regarding claim 16, Grant as modified teaches the method of claim 1, wherein Grant teaches said current is maintained below a critical voltage to prevent lithium metal from plating/depositing or alternatively applying a reverse-oxidative current to remove any lithium metal deposit (e.g. ¶¶ 0027, 32-35, 38-39, 44, and 50), reading on “substantially no lithium metal is plated or deposited on the silicon-containing electrode.”
Regarding claim 17, Grant as modified teaches the method of claim 1, wherein Grant teaches said conductive substrate is used as an anode (e.g. supra), wherein the limitation “used as a component in a lithium-ion electrochemical cell” does not patentably distinguish the instantly claimed method of “method of prelithiating a silicon-containing electrode” (emphasis added), reading on “the prelithiated silicon-containing electrode is used as a component in a lithium-ion electrochemical cell.”
In the alternative, Grant suggests said prelithiated conductive substrate may be an improved anode that may be used in lithium-ion batteries (e.g. supra and ¶¶ 0002-03), reading on the claim.
Regarding claim 18, Grant as modified teaches the method of claim 1, wherein Grant teaches said conductive substrate coated on one or both sides with said active supra), reading on “the silicon-containing electrode is a Si-dominant electrode.”
Regarding claim 19, Grant as modified teaches the method of claim 1, wherein Grant teaches said conductive substrate coated on one or both sides with an active material layer, which may comprise said mixture of said silicon active material and said PVDF binder (e.g. supra), reading on “the silicon-containing electrode comprises a composite material.”

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al (US 2017/0187030) in view of Hirose et al (US 2016/0254525), as provided supra, in view of Zhamu et al (US 2012/0171574).
Regarding claims 10-11, Grant as modifies teaches the method of claim 1, wherein said electrolyte solution containing said lithium salt, as provided supra, and wherein in one embodiment, said lithium salt is selected from LiF; LiCl; LiBr; LiNO3; preferably LiCl, but is not limited thereto, since it provides for other salts may be used (e.g. ¶0031), but does not expressly teach “the lithium salt solution comprises an organic lithium salt solution” (claim 10) or “the lithium salt solution comprises Li trans-trans-muconate (ttMA)” (claim 11).
However, Zhamu teaches a lithium-ion battery, wherein a material including a metal ion-reacting functional group that is capable of rapidly and reversibly reacting with alkali ions in liquid or gel electrolyte, said material may be Li trans-trans-muconate salt, Li2C6H4O4 (e.g. ¶¶ 0003 and 163).
organic lithium salt solution” (claim 10) and “the lithium salt solution comprises Li trans-trans-muconate (ttMA)” (claim 11).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Grant et al (US 2017/0187030) in view of Hirose et al (US 2016/0254525), as provided supra, in view of Cha et al (US 2014/0239239).
Regarding claim 20, Grant as modified teaches the method of claim 19, wherein Grant teaches said conductive substrate coated on one or both sides with an active material layer, which may comprise said mixture of said silicon active material and said PVDF binder, as provided supra, reading on “the silicon-containing electrode comprises a composite material,” but does not expressly teach the limitations “greater than 0% and less than about 90% by weight of silicon particles,” “greater than 0% and less than about 90% by weight of one or more types of carbon phases,” or “at least one of the one or more types of carbon phases is a substantially continuous phase that holds the composite material together such that the silicon particles are distributed throughout the composite material.”
However, Cha teaches a matrix comprising a polymer binder composition for use in an anode with a non-carbonaceous active material such as silicon, said matrix providing improved strength that may absorb and/or suppress a volumetric change of said non-carbonaceous anode, said polymer binder making up 0.5-10 wt% and the active 
As a result, it would have been obvious to use the polymer binder matrix of Cha in the taught amount of 0.5-10 wt% as the binder of Grant, since Cha teaches said polymer binder matrix in said range improves strength that may absorb and/or suppress a volumetric change of silicon active material, overlapping the claimed range, reading on the claimed ranges, see also MPEP § 2144.05(I), and the limitations.
    
        
            
                                
            
        
    

Claims 1, 8-9, 12-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al (US 2016/0254525).
Regarding independent claim 1, Hirose teaches a method of pre-lithiating a silicon-based active material and making an anode and a battery thereof, said method using a salt bath (e.g. item 27) in which said anode is immersed and a lithium source cathode (e.g. item 21) is also immersed and kept physically separate from said anode, wherein both of said anode and said cathode are electrically connected with a power source, which provides energy to drive lithium from said lithium source cathode to said silicon-based anode into which lithium is intercalated, thereby pre-lithiating said silicon-based anode, wherein said lithium source may be a lithium foil (e.g. ¶¶ 0002, 39, 43, 145-147, 165-167, and 174 plus e.g. Figure 4), reading on “method of prelithiating a silicon-containing electrode, the method comprising:
(1)	arranging a powder storage container (e.g. item 25), wherein said container contains silicon-based active material powder, so that said container is connected to an electric source (e.g. item 26), wherein the other electrode is a positive electrically connecting the silicon-containing electrode to a negative terminal of an electrical power source;”
(2)	said powder storage container is immersed within said salt bath (e.g. supra), wherein said salt in said bath may be e.g. lithium hexafluorophosphate or lithium tetrafluoroborate (e.g. ¶0173), reading on “immersing the silicon-containing electrode in a lithium salt solution,”
wherein said lithium source cathode is immersed with said salt bath and kept physically separate from said anode, wherein both of said anode and said cathode are electrically connected with said power source (e.g. supra), reading on “a lithium source is immersed in the lithium salt solution such that it does not directly contact the silicon-containing electrode and the lithium source is electrically connected to a positive terminal of the electrical power source;” and,
(3)	said power source provides energy to drive lithium from said lithium source cathode to said silicon-based anode into which lithium is intercalated, thereby pre-lithiating said silicon-based anode (e.g. supra), said intercalation is performed such that the resulting active material has sufficient lithium intercalated to result in an improved initial battery efficiency and cycle characteristics by converting SiO2 component in the bulk of said particles to a stable Li compound (supra plus e.g. ¶0177), for a sufficient amount of time to at least partially lithiate said silicon-based material, reading on “applying a current from the electrical power source to the silicon-containing electrode for a duration until a desired level of lithium intercalation of the silicon-containing electrode is achieved.”

Hirose does not expressly teach the order of (1) connecting said container with said electric source and (2) immersing said container within said salt bath. However, it would have been obvious to connect said container first prior to introducing it into said salt bath in order to minimize potential accidents.
Regarding claim 8-9, Hirose teaches the method of claim 1, wherein said lithium source cathode may be a Li foil (e.g. ¶0174), reading on “the lithium source comprises lithium metal” (claim 8) and “the lithium source comprises lithium metal foil” (claim 9).
Regarding claim 12-13, Hirose teaches the method of claim 1, wherein Hirose does not teach said specific pre-lithiation step performed at any specific temperature or in any specific environment (e.g. entire disclosure), so it is implied that said method is carried out at an ambient temperature and in an ambient environment, reading on “the method is carried out at room temperature” (claim 12) and “the method is carried out in an ambient atmosphere” (claim 13).
Regarding claim 16, Hirose teaches the method of claim 1, wherein said silicon-based active material is treated prior to coating on an anode current collector (e.g. supra plus e.g. ¶¶ 0175-176 and 198-199), implying that no lithium metal is plated/deposited on said anode, reading on “substantially no lithium metal is plated or deposited on the silicon-containing electrode,” as claimed.
Regarding claim 17, Hirose teaches the method of claim 1, wherein battery in which said anode is used may be a lithium-ion secondary battery (e.g. ¶0002), reading on “the prelithiated silicon-containing electrode is used as a component in a lithium-ion electrochemical cell
Regarding claim 18, Hirose teaches the method of claim 1, wherein silicon-based active material may be SiOX (0.5≤x≤1.6), SiO2, Li4SiO4, Li2SiO3, Li2O, Li2CO3, Li2Si2O5, and Li2Si2O3 (e.g. ¶¶ 0043-46), reading on “the silicon-containing electrode is a Si-dominant electrode.”
Regarding claim 19, Hirose teaches the method of claim 1, wherein said anode may include a binder mixed with said silicon-based material and applied to the surface of a negative electrode current collector, wherein said binder may be e.g. polyvinylidene fluoride, polyimide, polyamideimide, aramid, polyacrylic acid, lithium polyacrylate, or carboxymethyl cellulose (e.g. ¶¶ 0099 and 136-137, 141, and 175-176), reading on “the silicon-containing electrode comprises a composite material.”

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al (US 2016/0254525), as provided supra, in view of Zhamu et al (US 2012/0171574).
Regarding claims 10-11, Hirose teaches the method of claim 1, wherein said salt bath contains a salt such as lithium hexafluorophosphate or lithium tetrafluoroborate, as provided supra, but does not expressly teach “the lithium salt solution comprises an organic lithium salt solution” (claim 10) or “the lithium salt solution comprises Li trans-trans-muconate (ttMA)” (claim 11).
However, Zhamu teaches a lithium-ion battery, wherein a material including a metal ion-reacting functional group that is capable of rapidly and reversibly reacting with alkali ions in liquid or gel electrolyte, said material may be Li trans-trans-muconate salt, Li2C6H4O4 (e.g. ¶¶ 0003 and 163).
As a result, it would have been obvious to a person of ordinary skill in the art to further include the Li trans-trans-muconate salt of Zhamu in the salt bath of Hirose, since organic lithium salt solution” (claim 10) and “the lithium salt solution comprises Li trans-trans-muconate (ttMA)” (claim 11).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al (US 2016/0254525), as provided supra, in view of Cha et al (US 2014/0239239).
Regarding claim 20, Hirose teaches the method of claim 19, wherein said anode may include a binder mixed with said silicon-based material and applied to the surface of a negative electrode current collector, wherein said binder may be e.g. polyvinylidene fluoride, polyimide, polyamideimide, aramid, polyacrylic acid, lithium polyacrylate, or carboxymethyl cellulose, as provided supra, reading on “the silicon-containing electrode comprises a composite material,” but does not expressly teach the limitations “greater than 0% and less than about 90% by weight of silicon particles,” “greater than 0% and less than about 90% by weight of one or more types of carbon phases,” or “at least one of the one or more types of carbon phases is a substantially continuous phase that holds the composite material together such that the silicon particles are distributed throughout the composite material.”
However, Cha teaches a matrix comprising a polymer binder composition for use in an anode with a non-carbonaceous active material such as silicon, said matrix providing improved strength that may absorb and/or suppress a volumetric change of said non-carbonaceous anode, said polymer binder making up 0.5-10 wt% and the active material making up the balance (e.g. ¶¶ 0003, 07, 09, 12, 53-54, 59, 66, 114, 144, and 174).
overlapping the claimed range, reading on the claimed ranges, see also MPEP § 2144.05(I), and the limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koksbang et al (US 5,753,388);
Zhamu et al (US 2013/0045427);
Grant et al (US 2013/0327648); and,
Uhm et al (US 2016/0141596)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723